 

AMENDMENT TO
DUKE ENERGY CORPORATION
2010 LONG-TERM INCENTIVE PLAN

                The Duke Energy Corporation 2010 Long-Term Incentive Plan (the
"Plan") is hereby amended, effective immediately prior to the "Effective Time"
(as defined in the Agreement and Plan of Merger, dated as of January 8, 2011, by
and among Duke Energy Corporation ("Duke Energy"), Diamond Acquisition
Corporation and Progress Energy, Inc.) to equitably reflect the 1-for-3 reverse
stock split with respect to the issued and outstanding Duke Energy common stock,
as follows:  

1.             Section 3.1 of the Plan is hereby amended by deleting the number
"75,000,000" each place that it appears and replacing it in each case with the
number "25,000,000". 

2.             Each of Sections 6.1 and 7.1 of the Plan is hereby amended by
deleting the number "3,000,000" and replacing it with the number "1,000,000".

3.          Each of Sections 8.2 and 9.4 of the Plan is hereby amended by
deleting the number "600,000" and replacing it with the number "200,000".

4.            Except as explicitly set forth herein, the Plan will remain in
full force and effect.

                                                                                                
DUKE ENERGY CORPORATION

                    
                                                                            By:  
         /s/ Jennifer L. Weber            

                                                                                                                 
Jennifer L. Weber

                                                                                                                 
Executive Vice President and Chief

                                                                                                          
       Human Resources Officer

 

 

--------------------------------------------------------------------------------

 